AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
AUTOMATED ACCOUNTS INC., a corporation formed
                                                                                                               Oct 29, 2018
 under Washington law, and BONDED ADJUSTMENT                                                                       SEAN F. MCAVOY, CLERK

COMPANY, a corporation formed under Washington law;                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-cv-00162-SAB
   JOHN C. HEATH ATTORNEY AT LAW PC d/b/a                            )
 LEXINGTON LAW, and LEXINGTON LAW FIRM, a                            )
 professional service corporation formed under Utah law;

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiffs’ Application for Attorney Fees, ECF No. 18, is GRANTED.
’
              The Court awards attorneys’ fees in the amount of $3,115.00.
              Judgment in favor of Plaintiffs and against Defendant in the amount of $3,115.00.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             STANLEY A. BASTIAN                                              on a motion for
      Attorneys' Fees (ECF No. 18).


Date: 10/29/2018                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
